                 Case 20-11558-KBO               Doc 1225        Filed 11/13/20         Page 1 of 7




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :          Chapter 11
                                                             :
24 HOUR FITNESS                                              :          Case No. 20–11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :          (Jointly Administered)
                                    Debtors.1                :
                                                             :
------------------------------------------------------------ x
                       AMENDED2 NOTICE OF AGENDA OF MATTERS
                         SCHEDULED FOR TELEPHONIC HEARING
                    ON NOVEMBER 16, 2020 AT 1:00 P.M. (EASTERN TIME)3

    This hearing will be held telephonically via CourtCall and, in certain circumstances, by
    video via Zoom. All parties wishing to appear must do so telephonically by contacting
    CourtCall, LLC at 866-582-6878. Only those parties that will be addressing the Court
         should appear by video via Zoom in addition to their CourtCall registration.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                   Topic: 24 Hour Fitness Worldwide, Inc., 20-11558-KBO
               Time: November 16, 2020 1:00 PM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting:
                             https://debuscourts.zoomgov.com/j/1605819584

                                          Meeting ID: 160 581 9584
                                             Password: 235830


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
      Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
      San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
      RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service
      address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
2
      Amended items appear in bold.
3
      This agenda contains hyperlinks to filed documents pursuant to the Court’s Interim Order re: Cessation of Hand
      Deliveries, dated March 13, 2020. Parties may access the filed documents through the hyperlink for a fee
      through the Court’s website at www.deb.uscourts.gov, referencing Case No. 20-11558 (KBO), or the
      documents may be obtained for free by accessing the Debtors’ restructuring website at
      https://restructuring.primeclerk.com/24hourfitness.


DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO        Doc 1225      Filed 11/13/20    Page 2 of 7




MATTERS GOING FORWARD

1.      Sauls Stay Motion – Motion of Creditors Harold Sauls and Linda Sauls for Relief from
        the Automatic Stay [Filed: 10/21/20] (Docket No. 1100).

        Response Deadline:     November 5, 2020 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Objection of Debtors to Motion of Creditors Harold Sauls and Linda Sauls for
                 Relief from the Automatic Stay [Filed: 10/21/20] (Docket No. 1163).

        Related Documents:

        a)       Unsworn Declaration Under Penalty of Perjury of Hunter A. Nunn [Filed:
                 11/10/20] (Docket No. 1183).

        Status: This matter will go forward.

2.      Solicitation Motion – Motion of Debtors for Entry of Order (I) Approving the Proposed
        Disclosure Statement and Form and Manner of Notice of Disclosure Statement Hearing,
        (II) Establishing Solicitation and Voting Procedures, (III) Scheduling Confirmation
        Hearing, (IV) Establishing Notice and Objection Procedures for Confirmation of the
        Proposed Plan, and (V) Granting Related Relief [Filed: 10/7/20] (Docket No. 1021).

        Response Deadline: November 4, 2020 at 4:00 p.m. Eastern Time. Extended to
        November 6, 2020 for the United States Trustee and certain other parties.

        Responses Received:

        a)       Informal comments from the United States Trustee.

        b)       Objection of Larry Killion [Filed: 10/30/20] (Docket No. 1135).

        c)       Objection of the Official Committee of Unsecured Creditors to Motion of Debtors
                 for Entry of Order (I) Approving the Proposed Disclosure Statement and Form
                 and Manner of Notice of Disclosure Statement Hearing, (II) Establishing
                 Solicitation and Voting Procedures, (III) Scheduling Confirmation Hearing, (IV)
                 Establishing Notice and Objection Procedures for Confirmation of the Proposed
                 Plan, and (V) Granting Related Relief [Filed: 11/4/20] (Docket No. 1152).

        d)       Limited Objection of Multiple Landlords to Adequacy of Proposed Disclosure
                 Statement for Joint Chapter 11 Plan of Reorganization [Filed: 11/5/20] (Docket
                 No. 1164).

        e)       Joinder of Brixmor Operating Partnership LP, Centennial Real Estate Company,
                 LLC, Centercal Properties, LLC, Citivest Commercial Investments, LLC, Federal

                                                 2
DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO             Doc 1225     Filed 11/13/20    Page 3 of 7




                 Realty Investment Trust, Gerrity Group, Inc., GS Pacific ER LLC, Houston
                 Willowbrook LLC, Koko Marina Holdings, LLC, PGIM Real Estate, Realty
                 Income Corporation, Seven Hills Properties 31, LLC, ShopOne Centers Reit Inc.,
                 Starboard Realty Advisors, Starwood Retail Partners, LLC, Steve Padis, Jewelry
                 Plus Enterprises, Inc., The Macerich Company, Urban Edge Properties, and
                 Weitzman to Limited Objection of Multiple Landlords to Adequacy of Proposed
                 Disclosure Statement for Joint Chapter 11 Plan of Reorganization [Filed: 11/5/20]
                 (Docket No. 1165).

        f)       Objection of the United States Trustee to the Motion of Debtors for Entry of
                 Order (I) Approving the Proposed Disclosure Statement and Form and Manner of
                 Notice of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                 Procedures, (III) Scheduling Confirmation Hearing, (IV) Establishing Notice and
                 Objection Procedures for Confirmation of the Proposed Plan, and (V) Granting
                 Related Relief (D.I. 1021) [Filed: 11/6/20] (Docket No. 1170).

        Replies Received:

        a)       Debtors’ Omnibus Reply to Objections to Motion of Debtors for Entry of Order
                 (I) Approving the Proposed Disclosure Statement and Form and Manner of Notice
                 of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                 Procedures, (III) Scheduling Confirmation Hearing, (IV) Establishing Notice and
                 Objection Procedures for Confirmation of the Proposed Plan, and (V) Granting
                 Related Relief [Filed: 11/9/20] (Docket No. 1181).

                 (i)         Motion for Leave to File Late Omnibus Reply in Support of Motion of
                             Debtors for Entry of Order (I) Approving the Proposed Disclosure
                             Statement and Form and Manner of Notice of Disclosure Statement
                             Hearing, (II) Establishing Solicitation and Voting Procedures, (III)
                             Scheduling Confirmation Hearing, (IV) Establishing Notice and Objection
                             Procedures for Confirmation of the Proposed Plan, and (V) Granting
                             Related Relief [Filed: 11/10/20] (Docket No. 1182).

                 (ii)        [Signed] Order Granting Debtors' Motion for Leave to File Late Omnibus
                             Reply in Support of Motion of Debtors for Entry of Order (I) Approving
                             the Proposed Disclosure Statement and Form and Manner of Notice of
                             Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                             Procedures, (III) Scheduling Confirmation Hearing, (IV) Establishing
                             Notice and Objection Procedures for Confirmation of the Proposed Plan,
                             and (V) Granting Related Relief [Filed: 11/10/20] (Docket No. 1185).

        Related Documents:

        a)       Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Debtor Affiliates [Filed: 10/7/20] (Docket No. 1016).




                                                     3
DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO         Doc 1225     Filed 11/13/20     Page 4 of 7




        b)       Disclosure Statement for Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Debtor Affiliates [Filed: 10/7/20] (Docket No.
                 1017).

        c)       Notice of Hearing to Consider Approval of Proposed Disclosure Statement for
                 Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Debtor Affiliates [Filed: 10/19/20] (Docket No. 1086).

        d)       Notice of Filing of First Amendment to Restructuring Support Agreement [Filed:
                 11/2/20] (Docket No. 1142).

        e)       Notice of Filing of Exhibits to Disclosure Statement for Joint Chapter 11 Plan of
                 Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Debtor Affiliates
                 (Liquidation Analysis and Financial Projections) [Filed: 11/16/20] (Docket No.
                 1174).

        Status: This matter will go forward.

3.      Committee Seal Motion – Motion of the Official Committee of Unsecured Creditors to
        File Under Seal the Official Committee of Unsecured Creditors’ Objection to the
        Disclosure Statement for Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness
        Worldwide, Inc. and Its Debtor Affiliates [Filed: 11/4/20] (Docket No. 1153).

        Response Deadline:      November 12, 2020 at 2:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

4.      Rights Offering Motion – Motion of Debtors for Order (I) Approving Rights Offering
        Procedures and Related Forms, (II) Authorizing Debtors to Conduct Rights Offering in
        Connection with Debtors’ Plan of Reorganization, (III) Authorizing Entry Into Backstop
        Commitment Agreement, (IV) Approving Obligations Thereunder, and (V) Granting
        Related Relief [Filed: 11/3/20] (Docket No. 1143).

        Response Deadline:      November 9, 2020.

        Responses Received:

        a)       The Official Committee of Unsecured Creditors’ Objection to Motion of Debtors
                 for Order (I) Approving Rights Offering Procedures and Related Forms, (II)
                 Authorizing Debtors to Conduct Rights Offering in Connection with Debtors’
                 Plan of Reorganization, (III) Authorizing Entry Into Backstop Commitment
                 Agreement, (IV) Approving Obligations Thereunder, and (V) Granting Related
                 Relief [Filed: 11/9/20] (Docket No. 1177).

                                                  4
DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO            Doc 1225    Filed 11/13/20    Page 5 of 7




        Replies Filed:

        a)       Debtors’ Reply to the Official Committee of Unsecured Creditors’ Objection
                 to Motion of Debtors for Order (I) Approving Rights Offering Procedures
                 and Related Forms, (II) Authorizing Debtors to Conduct Rights Offering in
                 Connection with Debtors’ Plan of Reorganization, (III) Authorizing Entry
                 Into Backstop Commitment Agreement, (IV) Approving Obligations
                 Thereunder, and (V) Granting Related Relief [Filed: 11/13/20] (Docket No.
                 1222).

                 (i)         Debtors’ Motion for Leave to File Late Reply in Support of Motion of
                             Debtors for Order (I) Approving Rights Offering Procedures and
                             Related Forms, (II) Authorizing Debtors to Conduct Rights Offering
                             in Connection with Debtors’ Plan of Reorganization, (III) Authorizing
                             Entry Into Backstop Commitment Agreement, (IV) Approving
                             Obligations Thereunder, and (V) Granting Related Relief [Filed:
                             11/13/20] (Docket No. 1224).

        Related Documents:

        a)       Declaration of Tyler W. Cowan in Support of Motion of Debtors for Order (I)
                 Approving Rights Offering Procedures and Related Forms, (II) Authorizing
                 Debtors to Conduct Rights Offering in Connection with Debtors’ Plan of
                 Reorganization, (III) Authorizing Entry Into Backstop Commitment Agreement,
                 (IV) Approving Obligations Thereunder, and (V) Granting Related Relief [Filed:
                 11/3/20] (Docket No. 1144).

        b)       Debtors’ Motion to Shorten Notice and Schedule Hearing with Respect to Motion
                 of Debtors for Order (I) Approving Rights Offering Procedures and Related
                 Forms, (II) Authorizing Debtors to Conduct Rights Offering in Connection with
                 Debtors’ Plan of Reorganization, (III) Authorizing Entry Into Backstop
                 Commitment Agreement, (IV) Approving Obligations Thereunder, and (V)
                 Granting Related Relief [Filed: 11/3/20] (Docket No. 1145).

        c)       The Official Committee of Unsecured Creditors’ Objection to Debtors’ Motion to
                 Shorten Notice and Schedule Hearing with Respect to Motion of Debtors for
                 Order (I) Approving Rights Offering Procedures and Related Forms, (II)
                 Authorizing Debtors to Conduct Rights Offering in Connection with Debtors’
                 Plan of Reorganization, (III) Authorizing Entry Into Backstop Commitment
                 Agreement, (IV) Approving Obligations Thereunder, and (V) Granting Related
                 Relief [Filed: 11/3/20] (Docket No. 1147).

        d)       [Signed] Order Denying Debtors’ Motion to Shorten Notice and Schedule
                 Hearing with Respect to Motion of Debtors for Order (I) Approving Rights
                 Offering Procedures and Related Forms, (II) Authorizing Debtors to Conduct
                 Rights Offering in Connection with Debtors’ Plan of Reorganization, (III)
                 Authorizing Entry Into Backstop Commitment Agreement, (IV) Approving


                                                    5
DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO         Doc 1225     Filed 11/13/20    Page 6 of 7




                 Obligations Thereunder, and (V) Granting Related Relief [Filed: 11/4/20] (Docket
                 No. 1150).

        e)       Notice of Hearing Regarding Motion of Debtors for Order (I) Approving Rights
                 Offering Procedures and Related Forms, (II) Authorizing Debtors to Conduct
                 Rights Offering in Connection with Debtors’ Plan of Reorganization, (III)
                 Authorizing Entry Into Backstop Commitment Agreement, (IV) Approving
                 Obligations Thereunder, and (V) Granting Related Relief [Filed: 11/4/20] (Docket
                 No. 1159).

        f)       Supplemental Declaration of Tyler W. Cowan in Support of Motion of
                 Debtors for Order (I) Approving Rights Offering Procedures and Related
                 Forms, (II) Authorizing Debtors to Conduct Rights Offering in Connection
                 with Debtors’ Plan of Reorganization, (III) Authorizing Entry Into Backstop
                 Commitment Agreement, (IV) Approving Obligations Thereunder, and (V)
                 Granting Related Relief [Filed: 11/13/20] (Docket No. 1223).

        Status: This matter will go forward.

        Witness Information: The Debtors’ witness in support will be Tyler W. Cowan, and Mr.
        Cowan will appear via Zoom videoconference from Sargentville, Maine.




                             [Remainder of Page Intentionally Left Blank]




                                                  6
DOCS_DE:231603.2 00162/001
               Case 20-11558-KBO   Doc 1225     Filed 11/13/20    Page 7 of 7




Dated: November 13, 2020           PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                   /s/ Peter J. Keane
                                   Laura Davis Jones (DE Bar No. 2436)
                                   Timothy P. Cairns (DE Bar No. 4228)
                                   Peter J. Keane (DE Bar No. 5503)
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                   Telephone: (302) 652-4100
                                   Facsimile: (302) 652-4400

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Kevin Bostel (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007

                                   Attorneys for Debtors and Debtors in Possession




                                            7
DOCS_DE:231603.2 00162/001
